UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7702



OSBORNE WYNN, JR.,

                                           Petitioner - Appellant,

          versus


RON ANGELONE, Director, Virginia Department of
Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-97-972-3)


Submitted:   May 28, 1999                   Decided:   June 9, 1999


Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Osborne Wynn, Jr., Appellant Pro Se. Eugene Paul Murphy, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wynn appeals the magistrate judge’s order* denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1999).     We have reviewed the record and the magistrate judge’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the magistrate judge.    See Wynn v. Angelone, No. CA-97-972-3

(E.D. Va. Oct. 9, 1998).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the Court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       The parties consented to proceed before a magistrate judge
in accordance with 28 U.S.C.A. § 636(c) (West 1993 & Supp. 1999)
and Fed. R. Civ. P. 73.


                                 2